Case 1:20-cv-05455-AKH Document 62-1 Filed 04/12/21 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WELLS FARGO BANK, N.A,, plaintiff, Case No, 20-cev-5455

-against-

STARX MOTORS LLC, JEAN 8. SMITH,
BENJAMIN SCHRAGE, JACQUES A. HORN,
GENE T. OLIVER, MICHAEL A. CHAVEZ and
JACQUELINE CHAVEZ, defendants.

 

Hon. Alvin K. Hellerstein, USDJ

 

Declaration of Defendant/Claimant Jacques Horn

I, Jacques Horn, declare under penalty of perjury, pursuant to 28 U.S.C, 1746, as follows:

I. Inearly February 2020, | came into contact via email with an individual claiming to be "Ronald
Dowling” through an internet advertisement for the sale of a 1949 Ford.

2. | was led to believe after numerous email exchanges with Dowling that | would receive the Ford
after | initiated a wire transfer for $10,800.00 to "Janis Auto Market".

3. In late February 2020, | was contacted via email by SE Motors who allegedly would conduct the
transaction.

4. After filling out a buyers agreement through the SE Motors website, | was given instructions to wire
$10,800 to Janis Auto Market,

5. On February 27, 2020, 1 wired through my bank $10,800 to Janis Auto Market acct.# 6533326598
identified in paragraph 18 as "Horn Wire".

6. Inthe following days, my efforts to communicate with Dowling, Janis Auto Market, Starx Motors,

and SE Motors went unanswered.

 

 
Case 1:20-cv-05455-AKH Document 62-1 Filed 04/12/21 Page 2 of 3

7. Thereafter, | requested through my bank a recall of the $10,800 wire transfer on the basis that | was a
victim of a scam.

8. Lunderstand that Wells Fargo identifies in paragraph 23 that I had indeed made a recall request duc to
fraud, thus confirming the request was made.

9. Lunderstand that defendant/claimants Michael A, Chavez and Jacqueline Chavez have failed to appear,
and thus a default judgement has been taken against them. This has resulted in the remaining balance of the

Disputed Ownership Fund (DOF) will satisfy the remaining claims in full.

10. = The following represents the remaining claims due,
Defendant/Claimant Amount of Claim
Jean &. Smith $6,500.00
Benjamin Schrage $29,500.00
Jacques A. Horn $10,800.00
Gene T. Oliver $8,900.00
Total of Claims $55,700.00
Remaining Balance $515.12

Ll. [defer to the court as to the disposition of the $515.12 that will remain in the Disputed Ownership
Fund after disbursement of the funds to the claimants.

12. [ defendant/claimant Jacques Horn, respectfully request that the court issue an order directing the
clerk of the court to disburse to me my rightful share of the Disputed Ownership Fund equaling the principal
amount of $10,800.00, plus such interest as may accrue on such share, such check to be mailed directly to me at

the address indicated below.

 

 
Case 1:20-cv-05455-AKH Document 62-1 Filed 04/12/21 Page 3 of 3

Dated: April 10, 2021

Respectfully Submitted,

   

Jacques Horn
1056 Via Palma

San Lorenzo, Ca 94580
(510)499-6650

horn.| 1 1j@gmail.com
Pro Se

 

 
